Citation Nr: 0018231	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
surgery for recurrent dislocations of the right shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for macular 
degeneration of the right eye, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The issues of entitlement to increased ratings for residuals 
of surgery for recurrent dislocations of the right shoulder 
and macular degeneration of the right eye were denied by a 
Board decision dated in March 1999.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court) and in conjunction with a 
Joint Motion, the Court vacated the March 1999 Board decision 
and remanded the case to the Board in October 1999, for 
readjudication consistent with the Joint Motion.  


REMAND

Although the veteran was afforded a VA examination in 1998, 
in conjunction with his claim for entitlement to an increased 
rating for his service-connected right shoulder disorder, the 
Joint Motion requires further development of the evidence.  
In the instant case, while the 1998 examination considered 
the presence of the veteran's pain, the Joint Motion 
indicated that the effect of his pain on the functional use 
of the right shoulder was not set out in adequate detail.  
The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran's service-connected right shoulder disorder is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5202 (1999), which is not a diagnostic code based on 
range of motion, the Joint Motion requires that the VA apply 
the logic of the Court's decision in DeLuca when discussing 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999). 

Additionally, the Joint Motion requires the Board to remand 
the issue of entitlement to an increased rating for the 
veteran's service-connected eye disorder for consideration of 
38 C.F.R. § 4.84 (1999).  Under the provisions of 38 C.F.R. § 
4.84, where there is a substantial difference between the 
near and distant corrected vision, the case should be 
referred to the Director, Compensation and Pension Service.  
The pertinent M21-1 provisions provide that if, in addition 
to those visual difficulties, there are other impairments of 
both best-corrected cental visual acuity and fields of 
vision, appropriate examinations should be undertaken and the 
claims folder should be referred to the Director, 
Compensation and Pension for evaluation of visual efficiency.  
On remand, the RO is instructed to determine whether referral 
is appropriate in this case and, if so, ensure that the 
necessary evaluation is obtained.

Accordingly, this case is remanded for the following actions:

1.  All pertinent treatment records from 
VA and private medical facilities 
subsequent to March 1998, should be 
obtained and associated with the 
veteran's claims file.

2.  The RO should schedule a VA 
orthopedic examination to determine the 
extent of the veteran's 
service-connected right shoulder 
disorder.  All indicated tests and 
studies should be accomplished.  The 
claims file and the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200-5203 (1999) must 
be made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should indicate that such a review was 
made.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including range 
of motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected right 
shoulder disorder in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner 
provide explicit responses to the 
following questions: 

(a)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disorder, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disorder. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should take appropriate action 
in order to determine whether referral to 
the Director, Compensation and Pension 
Service for an evaluation of the 
veteran's visual efficiency is required 
in this case.  If it is determined that 
such a referral is needed, all indicated 
steps again should be taken to ensure 
that the evaluation is obtained.  If it 
is determined that a referral is not 
necessary in this case, an appropriate 
explanation should be provided by the RO.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


